Citation Nr: 1307729	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multi-joint pain, including the wrists, right knee, hips and ankles and as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a left knee meniscus tear.

(An Order correcting the decision portion of the Board's October 28, 2011, decision is being issued concurrently with this determination) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Nashville, Tennessee, Regional Office (RO).  

In August 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and the transcript is of record.  

Consistent with the evidence of record and to most accurately reflect the benefits sought, the claims on appeal have been recharacterized on the title page.  

The Board remanded the appeal for additional development in October 2011.  

The failure to address the left knee meniscus tear claim in the December 2007 Supplemental Statement of the Case (SSOC) does not result in any prejudice to the Veteran given the favorable determination below and remand for the issuance of the SSOC is unnecessary.  

The issue of service connection for multi-joint pain, including the wrists, right knee, hips and ankles, including as a qualifying chronic disability under 38 C.F.R. § 3.317, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine had its onset in service.

2.  A left knee meniscus tear had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).

2.  The criteria for service connection for a left knee meniscus tear have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the service connection claims for the lumbar spine and the left knee, and this is a full grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.



Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

	Lumbar Spine

Service department records are negative for any in-service complaints or treatment for any lumbar spine or similar condition.  

A December 1994 VA treatment record documents the Veteran's account of sustaining trauma to, and being treated for, a back injury after a March 1991 service motor vehicle accident.  The Veteran was diagnosed with low back syndrome.  

As part of an October 2008 submission and in an August 2009 statement, C. L., the Veteran's spouse, states that since approximately May 1993 she has continually observed the functional impairment caused by the Veteran's low back pain.  

The February 2011 VA examination report documents the Veteran report of sustaining back trauma in a service motor vehicle accident and that corresponding symptoms (e.g., pain) increased in severity over time.  The report also details the evidence of low back treatment and current examination findings, but provides no relevant etiological opinion.  

The March 2012 VA examination report contains the Veteran's reported symptomatology, medical treatment history and current examination findings.  Notably, the examiner provided a current diagnosis and affirmed the presence of arthritis of the spine; however, an etiological opinion was not provided.  

A December 2012 VA medical opinion was obtained to address the etiology of the Veteran's lumbar spine condition.  Based on a review of the medical evidence of record, the examiner opined that the Veteran's currently diagnosed lumbar spine condition was not likely related to military service, given the absence of any documented in-service treatment the condition or any medically documented treatment for "over 18 years from separation."  The examiner ultimately stated the Veteran's claimed lumbar spine condition is most likely age related.  

The Veteran provides a competent and credible account of lumbar spine symptomatology, including in-service trauma and continuous symptoms since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account in this regard has been generally consistent, including his sworn August 2011 Board testimony and prior to initiating the claim when seeking medical care, as reflected in a December 1994 VA treatment record.  The October 2008 statement of C. L., the Veteran's spouse, further tends to independently corroborate his account.  The aggregate of these factors render the Veteran's statements on these matters competent, credible and highly probative.   

The December 2012 VA lumbar spine opinion is inadequate.  The examiner fails to adequately address the Veteran's competent, credible and highly probative account of lumbar spine symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In fact, the reasoning provided improperly relies largely, if not entirely, on the absence of corroborating medical evidence, neglecting to consider or address competent evidence of continuity of symptomatology and of in-service trauma.  Thus, the December 2012 VA opinion is incomplete and is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The March 2012 and February 2011 VA examination reports provide no relevant etiological opinions and an adequate medical opinion is not of record, but this is not fatal to the claim.  While only diagnosing degenerative joint disease of the lumbar spine, the May 2012 VA examiner also clearly reports the presence of arthritis of the thoracolumbar spine and this is among the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  See Walker v. Shinseki, No. 10-2634 (Fed. Cir. Feb. 21, 2013).  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and highly probative account of in- and post-service lumbar spine symptomatology supports the diagnosis of degenerative joint disease of the lumbar spine by medical professionals, satisfying the second and third elements of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.   

	Left Knee 

The Veteran's January 1990 enlistment examination notes no lower extremity or spine/musculoskeletal abnormalities.  An April 1992 emergency treatment record documents the Veteran's treatment following a left lower extremity trauma and the notation that he possibly broke his leg.  The Veteran's Form DD-214 also reflects his receipt of the Parachute Badge and service department records confirm his completion of Air Assault training in 1991 at Fort Campbell, Kentucky.  

Multiple VA hospitalization and treatment records document the Veteran's post-service left knee related treatment.   VA hospitalization records, dated in October 1992 and in December 1992, reflect the Veteran's admission in connection with left knee symptoms, his account of left knee symptomatology and diagnosis of a left ligament medial meniscus tear of the left knee.  A December 1994 VA treatment record also documents his report of sustaining a left knee injury in-service and his diagnosis of a left knee medial meniscus tear.  

In August 2009, the Veteran's private treating physician, D. Carroll, M.D., provided a statement on a preprinted medical opinion form that the Veteran's current left knee injury/condition was at least as likely as not related to in-service parachute jumps, push-ups and an in-service left knee injury.  

During a February 2011 VA examination, the Veteran detailed his account of sustaining bilateral knee trauma after a 1990 in-service parachute jump and a 2007 reserve service parachute jump, as well as his report of experiencing symptoms of gradually increasing severity after sustaining such trauma.  The examiner documented all left knee examination findings, provided the relevant treatment history and the current diagnosis of left knee meniscus tear, but provided no etiological opinion.  

A March 2012 VA examination report also documents the Veteran's account of left knee symptomatology, history of medical treatment for the condition, and current examination findings.  Based on the evidence, medical and lay, the examiner opined that the currently diagnosed left knee condition is related to an in-service left knee trauma/injury.  

The Veteran provides a competent and credible account of left knee symptomatology, including continuously since separation, and of in-service trauma.  See Jandreau, supra.  He has provided a generally consistent account of symptomatology solely for medical treatment purposes, including approximately 2 months after his August 1992 separation (e.g., December 1992 VA hospitalization record).  The objective medical evidence also tends to corroborate the Veteran's account of left knee symptomatology many years prior to initiating the claim.  Taken together the Veteran's statements on these matters are competent, credible and highly probative.  

The only medical opinions addressing the etiology of the Veteran's left knee disability support his claim.  The February 2011 VA examination opinion indicates the Veteran's left knee condition is related to military service.  This positive opinion is of significant probative value because it reflects a cogent and well reasoned opinion, based on (A) service and post-service medical records; (B) current examination findings; (C) the Veteran's competent and credible account of symptomatology and in-service trauma; and (D) the examiner expertise.  See Nieves-Rodriguez, supra.; see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  While no reasoning or analysis is provided on the August 2009 medical opinion form completed by private physician D. Carroll, M.D., it is largely consistent with the other evidence of record, rendering it of at least some probative value.  Thus, service connection for a left knee meniscus tear is warranted.  


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.  

Service connection for a left knee meniscus tear is granted.  


REMAND

As documented in the February 2011 VA examination, the Veteran provides a competent account of pain symptoms associated with multiple joints, and the only joints for which service connection is not in effect are the bilateral wrist, right knee, hips and ankles.  The record tends to corroborate his account of treatment with respect to these joints and the Veteran is a Persian Gulf Veteran, as defined in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Thus, service connection may be warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  There is no VA examination opinion related to this theory of entitlement and on remand an adequate opinion addressing this theory of entitlement must be obtained.  

The record also suggests the Veteran receives regular treatment for bilateral wrist, right knee, hips and ankles conditions, but relevant VA treatment records dated since September 2009 are not of record, nor does the record reflect sufficient attempts to obtain likely outstanding private treatment records dated since October 2009.  On remand these records are to be associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The record confirms that the Veteran serviced with the Army National Guard from June 2001 to approximately May 2010, having periods of active duty for training (ACDUTRA), inactive duty for training (INACDUTRA) and, possibly, active military service.  The records documenting the Veteran's service during this period fail to indicate the date and nature his service.  Additional efforts to verify the specific dates and corresponding types of reserve military service must be attempted on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed wrist, right knee, hip and ankle symptoms, including any possible relationship to military service.  He must be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the National Personnel Records Center, the Veteran's former Army National Guard Units or other appropriate government repository and request verification of the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA).  Additionally, ensure that adequate attempts have been made to obtain any outstanding reserve service treatment records.  If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

Then, set forth in a clear memorandum all period of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the claims folder.   All development efforts and/or any negative response should be in writing, and associated with the claims folder.

3.  Contact the Veteran and ascertain all sources of private treatment or evaluation for any wrist, right knee, hip and ankle conditions, including private physicians D. Carroll, M.D., and P. Riggins, M.D., and the private Appalachian Orthopedic Associates, P.C., and Wellmont Physician Services facilities, since October 2009.  Undertake appropriate efforts to attempt to obtain any identified records.  All development efforts are to be in writing and associated with the claims folder.  

3.  Obtain the Veteran's outstanding VA wrist, right knee, hip and ankle treatment and/or hospitalization records dated since September 2009.  Any negative response must be in writing, and associated with the claims file.

4.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to diagnose all wrist, right knee, hip and ankle pathology found to be present on examinations, if any, specifically ruling in or excluding a diagnosis of arthritis.  

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has (A) a wrist, (B) a right knee, (C) a right or left hip and (D) and a right or left ankle disability that can be attributed to a known clinical diagnosis.  

For all medically diagnosed conditions, the examiner must specifically report the appropriate diagnosis.  Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition:

(A) had its onset during the Veteran's period of active military service, any period of reserve military service (i.e., periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) or within one-year of separation from active military service; 

(B) is related to the Veteran's active military service, any period of reserve military service (i.e., ACDUTRA and INACDUTRA); 

(C) was permanently increased beyond its natural progression during any period of reserve military service (i.e., ACDUTRA and INACDUTRA);

(D) was caused by any service-connected disability; and

(E) was aggravated by any service-connected disability.

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; a December 1994 VA treatment record, the October 2011 and September 2008 statements of private physician D. Carroll, M.D.; etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

5.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


